Citation Nr: 0844701	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-12 830	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Legal entitlement to Department of Veterans Affairs 
nonservice-connected death pension benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel







INTRODUCTION

The appellant's deceased husband had service in World War II.  

In September 2003, the appellant filed a VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension and Accrued Benefits by a Surviving Spouse or Child.  
On that form the appellant stated she was not claiming that 
the cause of her husband's death was due to service.  With 
the application, she submitted her marriage contract and a 
death certificate showing her husband died in June 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2003 decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, denied entitlement 
to VA death benefits on the basis that the appellant's spouse 
did not have required military service.  As an enclosure to 
its November 2003 letter, the RO provided the appellant 
notice of her appellate rights.  The appellant responded with 
a letter received at the RO in December 2003, which she said 
was in reference to the RO's November 2003 letter, and in her 
letter stated specifically that she begged to disagree with 
the RO's decision.  The RO did not recognize the appellant's 
December 2003 letter as a notice of disagreement and treated 
it as an attempt by the appellant to reopen her claim.  The 
RO later found that new and material evidence had not been 
received to reopen the claim, accepted a statement from the 
appellant as a notice of disagreement, and issued a statement 
of the case.  In March 2005, the appellant filed a VA Form 9, 
Appeal to Board of Veterans' Appeals, in which she stated she 
was only appealing the issue as to the validity of her late 
husband's service.  Later, in a supplemental statement of the 
case issued in January 2006, the RO dropped the matter of new 
and material evidence and framed the issue on appeal as legal 
entitlement to VA death benefits.  

Because the appellant expressly indicated on her VA Form 21-
534 that she is not claiming that the cause of her husband's 
death was due to service, and because there is no indication, 
nor does the appellant contend, that her husband had a claim 
pending at the date of his death or that she filed an accrued 
benefits claim within a year of his death, the Board has 
framed the issue on appeal as legal entitlement to VA 
nonservice-connected death pension benefits.  


FINDING OF FACT

Documents submitted by the appellant indicate her husband was 
called to active duty in the Philippine Army, USAFFE, in 
December 1941 but became separated from unit his later that 
month and followed civilian pursuits until April 1943 when he 
joined a USAFFE guerrilla unit with which he served until 
February 1946.  Even if accepted as true, these documents do 
not indicate that the appellant's husband had qualifying 
military service for entitlement to death pension benefits, 
and there is no other evidence that her husband had service 
in World War II.  


CONCLUSION OF LAW

The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.40, 3.41 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2008).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, as it pertains to the appellant's death pension 
claim, in a letter dated in September 2003, the RO notified 
the appellant that basic eligibility to nonservice-connected 
death pension may be shown based on service in a regular 
component of the active military, naval, or air service of 
the United States Armed Forces for a period of 90 days or 
more, one day of which must have been during wartime.  The RO 
explained and emphasized that service in the Commonwealth 
Army (USAFFE), including the recognized guerrillas, or 
service in the new Philippine Scouts does not meet this 
requirement.  The RO requested that the appellant submit 
evidence that her spouse rendered military service in a 
regular component of the military, naval, or air service of 
the United States Armed Services.  The RO explained that it 
would attempt to obtain records she identified and for which 
she supplied release authorizations, and the RO emphasized to 
the appellant that it is her responsibility to make sure VA 
receives all requested records that are not in the possession 
of a Federal department or agency.  

In view of the foregoing, the Board finds that the appellant 
was timely informed to submit all relevant evidence in her 
possession and that she received timely notice of the 
evidence needed to substantiate her claim for nonservice-
connected death pension benefits and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board acknowledges that the 
appellant has not received notice of downstream elements such 
as effective dates as mandated in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the denial of the 
underlying claim renders any such question moot, and the 
appellant has not been prejudiced by lack of such notice.  
Under these circumstances, the Board finds that VA notice 
requirements have been satisfied as to both timing and 
content.  

The Board also finds that VA has complied with VA's duty to 
assist a claimant.  The claims file includes reports from the 
service department relative to the appellant's husband's 
service, and the appellant has submitted certifications from 
the Armed Force of the Philippines and the Philippine 
Veterans Affairs Office along with copies of what the RO has 
identified as PA AGO Form 23, Affidavit for Philippine Army 
Personnel, executed by her husband in February 1946.  

In a letter received at the RO in December 2005, the 
appellant stated that she had made an exhaustive effort to 
secure more evidence to support her claim for death benefits, 
but could not find any additional evidence.  She observed 
that the National Personnel Records Center (NPRC) has 
reported that her husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerillas in the service of the Unites States Armed Forces. 
She stated she believes her husband's records were burned in 
a fire at NPRC in 1973 and that no records could be located 
for her husband possibly because they were burned to ashes in 
the conflagration.  The Board notes that the RO has responded 
to the appellant on this point and has explained that NPRC 
notifies the RO specifically if a veteran's service records 
might have been included among the records burned in the 1973 
fire, and it has not done so relative the her husband's case.  

It appears that all known and available records relevant to 
the issue decided her have been obtained and or associated 
with the claims file.  Therefore, no further assistance with 
the development of the evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed Cir. 2006).  

Death pension

The appellant asserts that she is entitled to nonservice-
connected death pension benefits because her husband had 
service in World War II.  

Nonservice-connected death pension benefits are payable to 
the surviving spouse of a veteran who has the requisite 
wartime service or who was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. §§ 1521(j), 1541 (West 2002).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits, it is required, in part, 
that the individual with respect to whom pension is claimed 
be a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6 (2008).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code and benefits authorized by some 
parts of chapter 13, title 38, United States Code.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.40.  This does not 
include VA death pension benefits, which are, as noted above, 
authorized by chapter 15, title 38, United States Code.  

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information  
contained in it is accurate.  38 C.F.R. § 3.203(a).  

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements discussed 
above, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Venturella v. Gober, 10 Vet. App. 
340 (1997).  

In this case, the RO made requests for service information 
for the appellant's husband under two different service 
numbers contained in documents submitted by the appellant.  
In response, in statements dated in May 2005 and July 2005, 
NPRC reported the appellant's husband had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the Untied States 
Armed Forces.  The appellant has submitted a copy of PA AGO 
Form 23 completed by her husband in February 1946, an 
August 2003 certification from the Armed Forces of the 
Philippines, an a March 2004 certificate from the Philippines 
Veterans Affairs Office.  Each of those documents indicates 
that the appellant's husband was in USAFFE during World War 
II.  The February 1946 affidavit, PA AGO Form 23, which 
contains the most detail, states the appellant's husband was 
called to active duty in the Philippine Army, USAFFE , in 
December 1941 but became separated from his unit later that 
month and followed civilian pursuits until April 1943 when he 
joined a USAFFE guerrilla unit with which he served until 
February 1946.  It also states that the appellant's husband 
was awarded the Asiatic Pacific Theater Medal with Bronze 
Star, the Philippine Defense Ribbon, and the Distinguished 
Unit Badge with oak leaf cluster and one citation.  

The appellant maintains that the reports from NPRC are 
incorrect and that by resolving reasonable doubt in her 
favor, it can be found by virtue of the documents she has 
submitted that her husband's service establishes entitlement 
to death pension benefits.  

The Board recognizes that that the statements from the 
service department indicate the appellant's husband had no 
service at all in the Philippine Commonwealth Army, including 
any guerrilla service.  In addition, the Board recognizes 
that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has recently stated that a request 
for verification from the service department pursuant to 
38 C.F.R. § 3.203 should include submission of evidence 
submitted by the appellant.  Capellan v. Peake, 539 F.3d 1373 
(Fed. Cir. 2008).  Although there is no indication that the 
additional evidence submitted by the appellant has been 
reviewed by the service department, that evidence does not 
show, nor does the appellant contend it shows, that her 
husband had other than USAFFE service, including guerilla 
service, in the Philippine Commonwealth Army and Regular 
Philippine Army.  She does not contend that the evidence she 
has submitted shows any other service.  

The Board therefore finds that even if accepted as true, 
documents submitted by the appellant to the effect that her 
husband was called to active duty in the Philippine Army, 
USAFFE, in December 1941 but became separated from his unit 
later that month and followed civilian pursuits until 
April 1943 when he joined a USAFFE guerrilla unit with which 
he served until February 1946 do not indicate her husband had 
qualifying military service for entitlement to death pension 
benefits.  This evidence does not show, nor does the 
appellant contend, that her husband had active service in a 
regular component of the United States Amy, Navy, Marine 
Corps, Air Force, or Coast Guard, which would be required to 
render the appellant eligible for death pension.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. 
§ 3.40.

The Board appreciates the appellant's assertions that she 
should be eligible for death pension benefits based on her 
husband's service, including guerilla service, during World 
War II and the fact that he was awarded decorations for his 
service.  But given the applicable statutory and regulatory 
provisions recited above and the facts of this case, the 
Board finds that because there is no indication whatever that 
the appellant's husband had service other than USAFFE and 
guerilla service, the appellant does not meet the basic 
eligibility requirements for VA pension benefits.  Thus, the 
appellant's claim lacks legal entitlement under the 
applicable provisions.  As the law is dispositive, the claim 
must be denied because of the lack of legal entitlement under 
the law.  Sabonis v. Brown, 6 Vet.  App. 426, 429-30 (1994).  


ORDER

Entitlement to nonservice-connected death pension benefits is 
denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


